Case 4:19-Cr-00065 Document 1 Filed in TXSD on 01/24/19 Page 1 of 4

United States Courts
Southern District of Texas

F l L E D
UNITED sTATEs msch CoURT JAN 2 4 2019
soUTHERN DISTRICT oF TEXAS
HOUSTON DIVISION n David J. Bradley, C|erk of Court

UNITED sTATEs oF AMERICA y criminal 1\1.. ft ' t
v. violation= 15 U.s.c. § 1

NETBRANDS MEDIA coRP.,

Defendant.

INFoRMATION
(15 U.s.c. § 1)

The Um'ted States of America, acting through its attorneys, charges that:

DEFENDANT AND CO-CONSP]RATORS

During the period covered by this Information, Netbrands Media Corporation,

1.
d/b/a 24hourwristbands.corn and irnprint.com (“Defendant”) Was a corporation organized and

existing under the laws of Texas, with its principal place of business in Houston, Texas.

During the period covered by this Information, Defendant Was an online retail

2.
company engaged in the sale of customized promotional products, including wristbands,

lanyards, temporary tattoos, and buttons, in the United States and elsewhere

Various corporations and individuals, not made defendants in this Information,

3. .
participated as co-conspirators to commit the offense charged in this Int`ormation and performed

acts and made statements in furtherance of it.
Wherever this Information refers to any act of any corporation, the allegation

4.
means that the corporation engaged in the act by or through its ochers, directors, employees,

 

 

Case 4:19-Cr-00065 Document 1 Filed in TXSD on 01/24/19 - Page 2 of 4

agents, or other representatives while they were actively engaged in the management, direction,
control, or transaction of that corporation’s businessl
DESCRIPTION OF THE OFFENSE

5. From at least as early as May 2014 and continuing until at least June 2016,'the
exact dates being unknown to the United States, the Defendant and its co-conspirators knowingly
entered into and engaged in a conspiracy with other persons and entities engaged in the sale of
customized promotional products, including wristbands, lanyards, temporary tattoos, and
buttons, sold in the United States and elsewhere, in violation of the Sherman Antitrust Act, 15
U.S.C. § 1.

6 . The charged conspiracy consisted of a continuing agreement, understanding, and
concert of action among the Defendant and its co-conspirators, the primary purpose of which
was to suppress and eliminate competition by fixing and maintaining prices of customized
promotional products, including wristbands, lanyards, temporary tattoos, and buttons, sold in the
United States and elsewhere

7. The Defendant and its co-conspirators took actions, including those described in
Paragraph 8, in furtherance of this conspiracy in the Southern District of Texas and elsewhere.

MEANS AND METHODS OF THE CONSPIRACY

8. For the purpose of forming and carrying out the charged conspiracy, the
Defendant and its co-oonspirators, among other things:

(a) attended meetings or otherwise communicated, including via text and
online messaging platt`orms, regarding pricing for the online sale of customized

promotional products in the United States and elsewhere; v

 

 

 

Case 4:19`-Cr-00065 Document_l Filed in TXSD on 01/24/19 Page 3 of 4

(b) agreed during those meetings and other communications to fix and
maintain prices for the online sale of customized promotional products in the United
States and elsewhere;
(c) sold customized promotional products in the United States and elsewhere
at collusive and noncompetitive prices; and
(d) accepted payment for customized promotional products sold in the United
States and elsewhere at collusive and noncompetitive prices.
TRADE AND COMMERCE
9. During the time period covered by this Information, the business activities of the
Defendant and his co-conspirators that are the subject of this Information were within the flow
of, and substantially affected, interstate and foreign trade and commerce For example,
Defendant and its co-conspirators bought the equipment and supplies necessary to produce and
distribute customized promotional products, including wristbands, lanyards, temporary tattoos,
and buttons, from various states in the United States and from foreign countries Defendant and
its co-conspirators sold substantial quantities of customized promotional products, including
Wristbands, lanyards, temporary tattoos, and buttons, to customers located in various states in the
United States, and shipped those customized promotional products to those customers ln
addition, payments Defendant and its co-conspirators made and received for customized
promotional products and the materials and equipment used to manufacture those products

traveled in interstate and foreign commerce.

 

 

Case 4:19-Cr-00065 Doc_ument 1 Filed in TXSD on 01/24/19 Page 4 of 4

ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION 1.

     

la

_A v }_
MAKANDELRAlm/l " \_--

Assistant Attorney General
Antitrust Division
United States Department of Justice

Mcg-»</~¢_é_

ANDREW C. FINCH

Principal Deputy Assistant Attomey General
Antitrust Division

United States Department of lustioe

2»¢¢/,4/

RICI-lARD A. POWERS

Deputy Assistant Attorney General
Antitrust Division

United States Department of lustice

MARVIN N. PRICE, JR. V
Director of Criminal Enforcemen
Antitrust Division

United States Department

 
 
   

 

VERNON LEWIS
Deputy Criminal Chief, Fraud Section
Southern District of Texas

 

  

fill \
R'YAN leNKS\/ 1
Chief, Washington Criminal I
Antitru'st Division
United States Departrnent of Justice

 

'alI

United States Department of Justice
450 s‘h st. NW, suite 11300
Washington, DC 20530

 

 

 

